           Case 1:13-cv-02811-PKC Document 495 Filed 05/16/19 Page 1 of 5




                                                       May 16, 2019

VIA ECF
The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:      Sullivan et al. v. Barclays PLC et al., No. 13-cv-2811 (S.D.N.Y.)

Dear Judge Castel:

        We write on behalf of Plaintiffs to respond to the “Notice of Pro Se Action, Objection to
Settlement & Petition/Objection to the Proposed Settlement & Petition for Representation and
Possible Improvement of the Settlement” (the “Notice of Objection”) filed with the Court by
Efstathios Agorgianitis and Despoina Tsigkourakou, purported attorneys at law in Greece, “acting
pro se for Emmanouil Tzortzakakis” (“Tzortzakakis”). ECF No. 494.

        The Notice of Objection suggests a means of purportedly improving the process by which
class members may submit a proof of claim relating to the Citi and JPMorgan settlement
(“Settlement”). In particular, the Notice of Objection suggests that Defendants (and not the class
member) should ultimately be responsible and bear the burden of accurately compiling all of the
transaction data and other information that class members are responsible for in submitting a valid
and timely proof of claim. According to the Claims Administrator, other than the Notice of
Objection belatedly filed by Mr. Tzortzakakis, there have been no other objections filed (timely or
untimely) by any other potential class member.1

         As set forth below, the Notice of Objection should be rejected as a legal nullity because
Tzortzakakis failed to comply with the Court-ordered predicates to make an objection and, despite
Class Counsel’s efforts to work with Tzortzakakis long before the deadlines, he nevertheless filed
the Notice of Objection extremely late. In addition, the Notice of Objection is also defective and
should be rejected because the facts Tzortzakakis has provided do not support his inclusion in the
Class, or otherwise satisfy the Court-ordered mandates for filing an objection. Lastly, the additional
class notice relief the Notice of Objection seeks is impractical, and the transaction data Tzortzakakis
seeks is likely available from sources within Tzortzakakis’s possession, custody or control.




1The Notice of Objection does not challenge the adequacy of the Settlement, the process for reaching the Settlement, or
Class Counsel’s application for attorneys’ fees and reimbursement of expenses.
{2558 / LTR / 00157104.DOCX v3}
           Case 1:13-cv-02811-PKC Document 495 Filed 05/16/19 Page 2 of 5

                                                              Letter to The Honorable P. Kevin Castel
                                                                                        May 16, 2019
                                                                                          Page 2 of 5




    1. The Notice of Objection Fails to Comply with the Court-Ordered Objection
       Requirements.

        The Court’s Order preliminarily approving the proposed Settlement and scheduling the
hearing on the Settlement (the “Settlement Hearing”) for May 17, 2019 (“PAO”), required all
objections to be filed with the Court and served on Class Counsel and counsel for Citi and
JPMorgan no later than April 12, 2019. See ECF No. 454 ¶ 22.

        Tzortzakakis’s counsel faxed the Notice of Objection to the Court on May 14, 2019, over
thirty days beyond the Court’s objection deadline and merely three days before the Settlement
Hearing. The PAO provides that any submission failing to comply with the objection requirements
is barred and will not be considered by the Court absent good cause. Tzortzakakis does not suggest,
much less demonstrate that he had good cause for filing the Notice of Objection late. The Notice of
Objection makes clear that Tzortzakakis has known about the objection filing requirements for
some time, and that any alleged difficulty he may face in obtaining his purported Euribor Products
transaction information is not a recent development that excuses the untimeliness of the Notice of
Objection.

        According to our records, Tzortzakakis has been on notice of the Proof of Claim
requirements since at least April 2018, when he contacted Class Counsel. Further, we understand
that a Greek brokerage firm directed the claims administrator to send the notice to Tzortzakakis.
Because the class notice program was designed to be over-inclusive, the fact that Tzortzakakis
received the notice does not definitively establish his status a member of the Settlement Class.

        The PAO also requires a potential class member to provide six pieces of information for any
objection to be considered valid, including:

         (1) a heading that refers to the Action by case name and case number; (2) a statement
         of the specific legal and factual basis for each objection or intervention argument; (3)
         a statement of whether the objecting or intervening person or entity intends to
         appear at the Settlement Hearing, either in person or through counsel and, if through
         counsel, a statement identifying that counsel by name, address, and telephone
         number; (4) a description of any and all evidence the objecting person or entity may
         offer at the Settlement Hearing, including but not limited to the names, addresses,
         and expected testimony of any witnesses; all exhibits intended to be introduced at the
         Settlement Hearing; and documentary proof of the objecting person's membership in
         the Settlement Class; (5) a description of the Euribor Products transactions entered
         into by the Settlement Class Member that fall within the Settlement Class definition
         (including, for each transaction, the identity of the broker, the date of the
         transaction, the type (including direction) of the transaction, the counterparty (if
         any), the exchange on which the transaction occurred (if any), any transaction
         identification numbers, the rate, and the notional amount of the transaction); and (6)
{2558 / LTR / 00157104.DOCX v3}
           Case 1:13-cv-02811-PKC Document 495 Filed 05/16/19 Page 3 of 5

                                                              Letter to The Honorable P. Kevin Castel
                                                                                        May 16, 2019
                                                                                          Page 3 of 5




         a list of other cases in which the objector or intervenor or counsel for the objector or
         intervenor has appeared either as an objector or counsel for an objector in the last
         five years.

ECF No. 454 ¶ 22.

        The Notice of Objection fails to include the most basic information about whether
Tzortzakakis is even a member of the Settlement Class, including the types of Euribor Products that
Tzortzakakis allegedly traded, when such transactions allegedly occurred, or the identity of the
exchanges, broker(s), dealer(s), or counterparties that were involved in the trades. There is also no
evidence whatsoever that Tzortzakakis, whose self-admitted domicile address is in Greece, is a
member of the Settlement Class which is limited to persons who were either domiciled in the United
States or its territories or, if domiciled outside the United States or its territories, transacted in
Euribor Products in the United States. See ECF No. 454 ¶ 4 (defining the Settlement Class).
Without such information, the Court has no basis to evaluate whether Tzortzakakis is a member of
the Settlement Class with standing to object.

         Further, Tzortzakakis does not reference whether he or his counsel intends to appear at the
Settlement Hearing or if he intends to offer any evidence supporting his Notice of Objection. He
also fails to inform the Court whether he has objected in other class action cases in the last five
years. In total, at least four of the six required elements for filing a valid objection are missing.

        For these reasons, the Notice of Objection is invalid and should be rejected. See, e.g., In re:
Motor Fuel Temperature Sales Practices Litig., 872 F.3d 1094, 1112 (10th Cir. 2017), cert. denied sub
nom. Speedway LLC v. Wilson, 138 S. Ct. 1299, 200 L. Ed. 2d 502 (2018) (affirming district court’s
ruling that objections were not properly before it where submission did not comply with
requirements of the preliminary approval order); In re Deepwater Horizon, 739 F.3d 790, 809 (5th Cir.
2014) (same).

    2. Tzortzakakis Has Waived His Right to Object to the Settlement.

         In accordance with the Court’s PAO, “[a]ny Settlement Class Member or governmental
entity that fails to object or move to intervene in the manner described in paragraphs 22-25 of this
Order shall be deemed to have waived the right to object (including any right of appeal) or to
intervene and shall be forever barred from raising such objection or seeking to intervene in this or
any other action or proceeding related to or arising out of the Settlement.” (see ECF No. 454 ¶ 26)
(emphasis added). By missing the April 12th objection deadline, Tzortzakakis has waived his right to
object to the Settlement.




{2558 / LTR / 00157104.DOCX v3}
           Case 1:13-cv-02811-PKC Document 495 Filed 05/16/19 Page 4 of 5

                                                              Letter to The Honorable P. Kevin Castel
                                                                                        May 16, 2019
                                                                                          Page 4 of 5




    3. Tzortzakakis Lacks Standing to Object Due to His Failure to Timely Submit a Valid
       Proof of Claim.

        This Court has held that where a potential class member fails to timely submit a valid proof
of claim, the class member lacks standing to object to a class action settlement, including with
respect to the form of notice. See In re WorldCom, Inc. Sec. Litig., 388 F.Supp.2d 319, 340 (S.D.N.Y.
2005) (finding that a potential member of securities fraud class action who did not file proof of
claim lacked standing to object to proposed settlement). Accord Knisley v. Network Assocs., Inc., 312
F.3d 1123, 1128 (9th Cir. 2002) (holding objector who did not participate in a settlement lacked
standing to challenge class counsel’s fee award because he had no stake in the common fund).
Tzortzakakis, by his own admission, failed to timely file a valid proof of claim. He therefore lacks
standing to object to any aspect of the Settlement.

    4. Even if the Technical Defects of the Notice of Objection Are Ignored, Which They
       Should Not Be, the Notice of Objection is Substantively Defective.

        The Notice of Objection seeks to modify the process by which potential class members may
submit proofs of claims. Specifically, the Notice of Objection suggests that Defendants (and not the
class member) should ultimately be responsible and bear the burden of accurately compiling all of
the transaction data and other information that class members are responsible for in submitting a
valid and timely proof of claim in the Settlement. Tzortzakakis’s reasoning is that the Defendants,
and not the class member, have superior knowledge about each class member’s trading in Euribor
products. This is not true in a number of significant respects.

        First, although it is not definitive, the Notice of Objection states that Tzortzakakis may have
traded futures contracts. If this is true, trading data reflecting such futures contracts would not be in
the possession of the Defendants, but instead would potentially be in the possession, custody or
control of Tzortzakakis, the exchange upon which the futures contracts were traded (here the
Chicago Mercantile Exchange (CME) or the London International Financial Futures and Options
Exchange (LIFFE)), or any futures commission broker that Tzortzakakis utilized. Futures contracts
are traded anonymously on an exchange. See ADM Inv’r Servs., Inc. v. Collins, 515 F.3d 753, 756 (7th
Cir. 2008) (futures trading involves clearing corporations, allowing trading to be “anonymous and
contracts homogenous”). Thus, transaction data regarding Tzortzakakis’s trading of futures
contracts that falls within the Settlement Class definition would not be in the possession, custody, or
control of the Defendants.

         Second, it is very unlikely that Tzortzakakis traded Euribor Products over-the-counter
(OTC) directly with any Defendant. Unlike futures contracts, OTC derivatives are traded between
two parties and not through an exchange or intermediary. The growth of the foreign exchange and
interest rate swap markets, which together account for trillions of dollars in daily trades, prompted
the creation of the ISDA Master Agreement in 1985. It was subject to updates and revisions in 1992
{2558 / LTR / 00157104.DOCX v3}
           Case 1:13-cv-02811-PKC Document 495 Filed 05/16/19 Page 5 of 5

                                                                        Letter to The Honorable P. Kevin Castel
                                                                                                  May 16, 2019
                                                                                                    Page 5 of 5




and again in 2002, both of which are currently available for use. The agreement is widely used by
banks and corporations worldwide to trade OTC derivatives. See In re Lehman Bros Holdings Inc., No.
08-13555 SCC, 2015 WL 7194609, at *1 n.1 (S.D.N.Y. Sept. 16, 2015) (ISDA Master Agreement
“serve[] as the contractual foundation for more than 90% of derivatives transactions globally”). The
size of the OTC market means that risk managers must carefully oversee traders and ensure
approved transactions are properly managed, and that the two parties involved have the financial
wherewithal to mitigate credit risk by stipulating the terms and conditions under which they are
required to post collateral to each other. As a result, only a small number of individuals have
sufficient credit to merit having an ISDA Master Agreement to trade OTC derivatives.2 It is unlikely
that Tzortzakakis individually had the financial wherewithal to trade Euribor Products OTC directly
with any Defendant. If he did have the resources to trade OTC derivatives directly via an ISDA
Master Agreement, he should have the resources to access his trading data. Notably, Tzortzakakis
does not provide any detail relating to any efforts to obtain transaction information from any
exchanges, brokers, or potential counterparties.

        Finally, the Proof of Claim requirement that class members bear the ultimate responsibility
for collecting, verifying, and submitting transaction data that supports their claim to Settlement
proceeds has not prevented thousands of class members from submitting Proofs of Claims with the
required transaction data. The foregoing procedure has been utilized time and again in similar class
action settlements, including various Interbank Offered Rate (IBOR) settlements, and the prior
settlements in this litigation. See In re WorldCom, Inc. Sec. Litig., 2004 WL 2591402, at *12 (S.D.N.Y.
Nov. 12, 2004) (overruling objection made to length and complexity of the proof of claim form,
holding that “information that claimants are required to submit is necessary in order for a fair
distribution of the settlement proceeds . . . . [documentation] provisions are important in helping to
insure that the settlement fund is distributed to class members who deserve to recover from the
fund”).

         For these reasons, the Court should reject the Notice of Objection.

                                     Respectfully submitted,

/s/ Vincent Briganti                                              /s/ Christopher Lovell
LOWEY DANNENBERG, P.C.                                            LOVELL STEWART
                                                                  HALEBIAN JACOBSON LLP
cc:      All Counsel of Record (via ECF)
         Emmanouil Tzortzakakis (via email)
         Efstathios Agorgianitis, Greek counsel for Emmanouil Tzortzakakis (via email)

2 For background, see Alastair March, Inside the World’s Most Elite (and Secret) Traders’ Club, BLOOMBERG, Mar. 3, 2018,
available at https://www.bloomberg.com/news/features/2018-05-03/inside-the-world-s-most-elite-and-secret-traders-
club. According to the article, at least $25 million in assets would be required to have an ISDA Master Agreement, and
fewer than 12 individuals have been identified with ISDA Master Agreements.
{2558 / LTR / 00157104.DOCX v3}
